DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	It is unclear to Examiner what “momentum space” is.  The specification makes a generic reference to momentum space as synonymous with k-space, but the distinction remains unclear.  For purposes of examination Examiner will assume that “momentum space” is a synonym for k-space”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1).                       

Regarding claim 16
Foo discloses 
A magnetic resonance imaging system ([0001]) comprising: 
a magnetic resonance imaging scanner ([0021]); and 
a controller (FIG. 1, Ref 34) configured to: 
control the magnetic resonance imaging scanner  ([0031]) to: 
apply an excitation pulse to excite spins of a first material of an object and spins of a second material of the object ([0027] & [0024], different tissues contain 1st and second materials; 1st and second materials also contain fat and water [0044]); 
acquire an in-phase echo signal in response to the excited spins of the first material and the spins of the second material being in phase ([0029] & [0044]);                           and acquire an out-of-phase echo signal in response to the spins of the first material and the excited spins of the second material being out-of-phase ([0044]),                  
generate a first image for the first material and/or a second image for the second material based on the in-phase echo signal and the out-of-phase echo signal ([0008] & [0039] & claims 4 & 5 & [0044], phase acquisitions are in and out of phase for fat and water; these data are k-spaced into final images that are in/out of phase.)
Although strongly implied, Foo does not explicitly teach 

“the acquiring of the out-of-phase echo signal including sampling a momentum space  asymmetrically in a read-out direction”;
Chang, however, teaches
the acquiring of the out-of-phase echo signal including sampling a momentum space  asymmetrically in a read-out direction ([0025], frequency domain is the “readout out direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “momentum space” as taught by Chang in the system of Foo.
The justification for this modification would be to track the momentum of particles in the imaging slice. 
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as 
set forth in claim 16.
Claims 2—9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Du et al. (5,917,323).                        
Regarding claim 2
Foo in view of Chang teach method according to claim 1, 
Foo applied to claim 2 further teaches 

wherein: an excitation pulse is applied to excite the spins of the first and the second materials ([0044], two materials are fat and water);
Foo in view of Chang do not explicitly teach 
 “after the excitation pulse, a pre-phasing gradient lobe is applied; and after the pre-phasing gradient lobe, a first read-out gradient lobe is applied to acquire the out-of-phase echo signal, the momentum change due to the pre-phasing gradient lobe and a momentum change due to the first read-out gradient lobe causing the asymmetric sampling”.
Du, however, teaches 
after the excitation pulse (FIG. 3, Ref 250), a pre-phasing gradient lobe is applied (FIG. 3, Ref 256); and
 after the pre-phasing gradient lobe, a first read-out gradient lobe is applied to acquire the out-of-phase echo signal (FIG. 3, Ref 255), the momentum change 
due to the pre-phasing gradient lobe and a momentum change due to the first read-out gradient lobe causing the asymmetric sampling (column 5, lines 55—65; column 6, lines 1—35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “pre-phasing gradient lobe” as taught by Du in the method of Foo in view of Chang.


The justification for this modification would be to compensate for image degradation due to eddy currents (column 1, lines 30—40, Du).
Regarding claim 3
Foo in view of Chang in view of Du teach the method according to claim 2, 
Du applied to claim 3 further teaches 
wherein the momentum change due to the pre-phasing gradient lobe (FIG. 5, Ref 256) is smaller than one half of the momentum change due to the first read-out gradient lobe (FIG. 5, Ref 255, Ref 256 is half the value—half the momentum of the read-out gradient lobe).
Regarding claim 4
Foo in view of Chang in view of Du teach the method according to claim 2, 
Du applied to claim 4 further teaches 
wherein after the first read-out gradient lobe, a second read-out gradient lobe is applied to acquire the in-phase echo signal (FIG. 5, Ref 255 there is a train of “readou-out gradients ).
Regarding claim 5
Foo in view of Chang in view of Du teach the method according to claim 2, 
wherein: 
Du applied to claim 5 further teaches 
after applying the excitation pulse, a refocusing pulse is applied;

 the pre-phasing gradient lobe is applied between the excitation pulse and the refocusing pulse; and the first read-out gradient lobe is applied after the refocusing pulse (FIG. 3, Ref 256 is between 250 and 260, excitation and refocusing pulse).                           
Regarding claim 6
Foo in view of Chang in view of Du teach the method according to claim 5, 
wherein the pre-phasing gradient lobe and the first read-out gradient lobe have a same polarity (FIG. 3, Ref 256 and Ref 255 both have negative lobes).
Regarding claim 7
Foo in view of Chang in view of Du teach the method according to claim 5, 
Du applied to claim 7 
wherein the method is based on a spin echo acquisition technique or a turbo spin echo acquisition technique (column 2, lines 10—35).
Regarding claim 8
Foo in view of Chang in view of Du teach the method according to claim 2, 
Du applied to claim 8 further teaches 
wherein the pre-phasing gradient lobe and the first read-out gradient lobe have opposite polarities (FIG. 3, Ref 256 has a negative polarity; Ref 255 has a positive polarity; column 5, lines 55—65; column 6, lines 1—35).
Regarding claim 9
Foo in view of Chang in view of Du teach the method according to claim 8 

Du applied to claim 9 further teaches 
wherein the method is based on a gradient echo acquisition technique (column 9, lines 50—60). 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Kimura US 2012/0074940 A1).                      
Regarding claim 10
Foo in view of Chang teach the method according to claim 1,
 further comprising acquiring a further out-of-phase echo signal in response to the spins of the first material and the spins of the second material being out-of-phase, 
Foo in view of Chang do not explicitly teach 
“wherein the momentum space is sampled asymmetrically in the read-out direction for acquiring the further out-of-phase echo signal.”
Kimura, however, teaches 
wherein the momentum space is sampled asymmetrically in the read-out direction for acquiring the further out-of-phase echo signal ([0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “asymmetrical sampling” as taught by Kimura in the method of Foo in view of Chang.

The justification for this modification would be to shorten TE echo and imaging times ([0082], Kimura). 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Kimura US 2012/0074940 A1) in view of Ye et al. (US 2018/0203087 A1).                 
Regarding claim 11
Foo in view of Chang in view of Kimura teach the method according to claim 10, further comprising:
Foo in view of Chang in view of Kimura do not explicitly teacy 
“generating a phase-difference map based on the out-of-phase echo signal and on the further out-of-phase echo signal, wherein the first image and/or the second image is generated based on the phase-difference map.” 
Ye, however, teaches 
generating a phase-difference map ([0005]) based on the out-of-phase echo signal and on the further out-of-phase echo signal, wherein the first image and/or the second image is generated based on the phase-difference map ([0007]—[0009]).      	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “images based on phase 

difference maps” as taught by Ye in the method of Foo in view of Chang in view of Kimura.
The justification for this modification would be to improve the quality of the image using phase unwrapping ([0003], Ye).               
Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Taniguchi (JP 2006-227774 A).                       
Regarding claim 12
Foo in view of Chang teach the method according to claim 1, 
further comprising:
Foo in view of Chang do not explicitly teach 
“generating an out-of-phase map based on the out-of-phase echo signal;
generating an in-phase map based on the in-phase echo signal; and
superimposing the in-phase map and the out-of-phase map to generate the first image and/or the second image”.
Taniguchi, however, teaches 
generating an out-of-phase map based on the out-of-phase echo signal;
generating an in-phase map based on the in-phase echo signal; and
superimposing the in-phase map and the out-of-phase map to generate the first image and/or the second image (ABSTRACT).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “superimposed phase-shifted maps” as taught by Taniguchi in the method of Foo in view of Chang.
The justification for this modification would be to compensate for image distortion (ABSTRACT, Taniguchi). 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Krueger (US 2008/0021303 A1).               
Regarding claim 13
Foo in view of Chang teach the method according to claim 1, 
Foo in view of Chang do not explicitly teach 
“wherein the momentum space is sampled symmetrically in the read-out direction to acquire the in-phase echo signal”.
Krueger, however, teaches 
wherein the momentum space is sampled symmetrically in the read-out direction to acquire the in-phase echo signal ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “symmetrical sampling” as taught by Krueger in the method of Foo in view of Chang.


The justification for this modification would be to form a complete image from a reduced data set which saves scanning time ([0006], Krueger). 
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (US 2009/0253983 A1) in further view of Chang et al. (US 2017/0201339 A1) in view of Ye  (US 2018/0203087 A1).                 
Regarding claim 14
Foo in view of Chang teach the processor to perform the method as claimed in claim 1 ([0031], Foo).
Although strongly implied  Foo in view of  Chang do not explicitly teach 
“A computer program which includes a program and is directly loadable into a memory of a MR imaging device, when executed by a processor of the MR imaging device.” 
Ye, however, teaches 
A computer program ([0050] & [0054]) which includes a program and is directly loadable into a memory of a MR imaging device, when executed by a processor of the MR imaging device (claims 19 & 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer program loaded into the MR machine” as taught by Ye in the method of Foo in view of Chang.

The justification for this modification would be to have a program that loads into the machine to guide the MRI machine through its diagnostic procedure.
Regarding claim 15
Foo in view of Chang teach a processor to perform the method of claim 1 ([0031], Foo). 
Although strongly implied  Foo in view of  Chang do not explicitly teach 
“A non-transitory computer-readable storage medium with an executable program stored thereon”,
Ye, however, teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon (claims 19 & 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Ye in the method of Foo in view of Chang.
The justification for this modification would be to have a way to store the MRI program in case of accidental power-down.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852